FILED
                              NOT FOR PUBLICATION
                                                                             NOV 02 2017
                      UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


JIANRUI LIN,                                      No. 12-73016

                Petitioner,                       Agency No. A088-457-571

  v.
                                                  MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted October 13, 2017**
                                   Honolulu, Hawaii

Before: SCHROEDER, D.W. NELSON, and McKEOWN, Circuit Judges.

       Jianrui Lin, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

immigration judge’s (“IJ”) decision denying his application for asylum and


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We grant the petition

for review and remand.

      The BIA upheld the IJ’s adverse credibility determination on the basis of

inconsistencies between Lin’s testimony and supporting documentation regarding

the date his wife was forcibly sterilized, and the total amount he was fined after his

children’s unauthorized births. Lin contends the BIA erred by failing to consider

his arguments that the IJ did not adequately address his explanations for those

inconsistencies. We agree. See Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th

Cir. 2005) (“[T]he BIA [is] not free to ignore arguments raised by a petitioner.”);

see also Kaur v. Ashcroft, 379 F.3d 876, 887 (9th Cir. 2004) (“An adverse

credibility finding is improper when an IJ fails to address a petitioner’s explanation

for a discrepancy or inconsistency.”) (superseded by statute on other grounds).

      We grant the petition for review and remand Lin’s asylum and withholding

of removal claims on an open record for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); Soto-




                                           2
Olarte v. Holder, 555 F.3d 1089, 1095-96 (9th Cir. 2009). In light of this

disposition, we do not address Lin’s remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3